DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/15/2021, with respect to the rejection(s) of claim(s) 1-6, 9-14, 17, and 18 under 102 have been fully considered and are persuasive. Miller fails to disclose “based on a determination that a quantity of exact matches, between first elements of the first transcript and second elements of a second transcript of the audio portion, satisfies a threshold, correlating the first words of the first transcript with second words of the second transcript.” Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller and Dow. Dependent claims 7-8 and 19-21 stand rejected under 103 accordingly.	Applicant's arguments filed 03/15/2021 regarding the rejection of claims 10, 15-16 have been fully considered but they are not persuasive. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 10, 12-14, 17-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US PG Pub 20180358052) in view of Dow (US PG Pub 20160372107).
As per claim 1, Miller discloses a method comprising: 	generating a first transcript of an audio portion of media content, wherein the first transcript comprises time codes synchronizing first words of the first transcript with the media content (Miller; Fig. 17, item 1702 p. 0301 - In act 1702 the processor reads files stored in memory, including a media file comprising video data accessible via a time index and audio data synchronized with the video data via the time index; and a transcript of the audio data comprising transcription data synchronized with the video data via the time index); 	generating, based on the time codes and on the correlating, caption data (Miller; Fig. 17, item 1722; p. 0310 - In act 1722, the computer system generates a new media file, and the process ends. The new media file may include the audio description data synchronized with the video data according to the time index); and 	transmitting the media content and the caption data (Miller; p. 0018 - render, via the display, text from portions of the transcription data in synchrony with the one or more images; receive input identify at least one point within the time index (transmit to display); receive input specifying audio description data to associate with the at least one point; store, in the memory, the audio description data; and store, in the memory, an association between the audio description data and the at least one point (transmit to memory); transmit over a network via customer interface 124 such as in Fig. 1, item 116 & p. 0047).	Miller, however, fails to disclose based on a determination that a quantity of matches, between first elements of the first transcript and second elements of a second transcript of the 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Miller to include correlating, based on a determination that a quantity of exact matches between first elements of the first transcript and second elements of a second transcript satisfy a threshold, the first transcript with the second transcript, as taught by Dow, because compared with audio content, a text transcript is searchable, takes up less computer memory, and can be used as an alternate method of communication, such as for closed captions (Dow; p. 0003).	As per claim 17, Miller discloses a system comprising: 	a sending device comprising: one or more first processors (Miller; Fig. 3, item 310; p. 0254 - the computer system 302 includes a processor 310); and 	first memory storing first instructions that, when executed by the one or more first processors (Miller; Fig. 3, item 312 - memory; p. 0254 - To implement at least some of the aspects, functions and processes disclosed herein, the processor 310 performs a series of instructions that result in manipulated data), cause the sending device to: 	generate a first transcript of an audio portion of media content, wherein the first transcript comprises time codes synchronizing first words of the first transcript with the media content (Miller; Fig. 17, item 1702 p. 0301 - In act 1702 the processor reads files stored in memory, including a media file comprising video data accessible via a time index and audio data synchronized with the video data via the time index; and a transcript of the audio data comprising transcription data synchronized with the video data via the time index); .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Dow and Matthews (US PG Pub 20170040017).	As per claim 7, Miller in view of Dow discloses the method of claims 2, further comprising: converting the second words of the second transcript to a second plurality of phonemes.	Miller in view of Dow, however, fails to disclose wherein correlating the first words of the first transcript with the second words of the second transcript comprises comparing the first plurality of phonemes to the second plurality of phonemes.	Matthews does teach wherein correlating the first words of the first transcript with the second words of the second transcript comprises comparing the first plurality of phonemes to the second plurality of phonemes (Matthews; p. 0035 - redubbing application 140 compares the ordered phoneme list to the dynamic viseme sequence. In some implementations, redubbing application 140 may compare the suggested alternative phrase by testing the ordered phoneme sequence against the graph of the phonemes corresponding to the dynamic viseme sequence).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Miller in view of Dow to include wherein correlating the first words of the first transcript with the second words of the second transcript comprises comparing the first plurality of phonemes to the second plurality of phonemes, as taught by Matthews, in order to  rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Dow and Scott (US PG Pub 20140304019)
As per claim 19, Miller in view of Dow discloses the system of claim 18, upon which claim 19 depends.	Miller in view of Dow, however, fails to teach wherein, to display the media content, the second instructions further cause the receiving device to: display a portion of the media content corresponding to an interactive field of view; determine that a first location associated with a first caption is outside the interactive field of view; and display an overlay indicating that the first location is outside the interactive field of view.	Scott does teach wherein, to display the media content, the second instructions further cause the receiving device to: display a portion of the media content corresponding to an interactive field of view; determine that a first location associated with a first caption is outside the interactive field of view; and display an overlay indicating that the first location is outside the interactive field of view (Scott; p. 0077 - In some embodiments, an interface is provided for the user to modify date/time /location stamping of media items, Audio Captions, Text Captions, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658